IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 99-30238
                            Summary Calendar



                      UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                    VERSUS

                      KRISTHAN KENDALE MOUTON,

                                                       Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 98-CR-60013-9
                         - - - - - - - - - -
                           August 16, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Kristhan   Kendale    Mouton    appeals    from     his   conviction   for

conspiracy to possess with the intent to distribute crack cocaine.

He argues that the evidence was not sufficient to support the

jury’s   verdict.    The   testimony     of    several    witnesses   showing

Mouton’s participation in various aspects of the larger conspiracy

was not insufficient.      See United States v. Greenwood, 974 F.2d
1449, 1459 (5th Cir. 1992).     Mouton’s conviction is AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.